                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

In re:                                                Case No. 18-32372 maw

                                                      Chapter 13
Mark K. Strayer
Margaret Susan Strayer                                HON. MARY ANN WHIPPLE

                Debtor(s)                             OBJECTION TO AND REJECTION OF
                                                      CHAPTER 13 PLAN

                                                      Julia R. Bates, Esq.
                                                      Lucas County Prosecutor
                                                      By: Suzanne C. Mandros, Esq.
                                                      Assistant Prosecuting Attorney
                                                      One Government Center, Ste 500
                                                      Toledo, Ohio 43604
                                                      (419) 213-2145
                                                      FAX (419) 213-4070
                                                      Ohio Reg. No. 0002157
                                                      smandro@co.lucas.oh.us
                                                      scmandross@hotmail.com

         Now comes the Lucas County Treasurer, and states that the above debtor’s chapter 13 plan

does not propose to pay the statutory interest on the Treasurer’s claim as set forth in Revised Code

323.121(B)(2)(a). The lien of the Lucas County Treasurer is the first and best lien on the real estate

owned by the debtor pursuant to Revised Code Section 5721.10 and earns statutory interest on the




18-32372-maw        Doc 81    FILED 01/28/19        ENTERED 01/28/19 10:30:05            Page 1 of 3
unpaid taxes in the amount of 12%. This proposed plan does not comply with the statutory provision

which specifies that interest be paid. Further, Bankruptcy Code Section 506 provides for interest on

fully secured claims. Proof of claim number 6-1 was filed reflecting the amount owed for taxes

penalties and interest in the amount of $15,612.63 for parcels 96-10614 (126 N. Second Street,

Waterville) and 96-61045 (219 N. Second Street, Waterville). Interest will continue to accrue.

                                              Respectfully submitted,

                                              JULIA R. BATES, Prosecuting Attorney



                                              By:     /s/Suzanne C. Mandros
                                                      Assistant Prosecuting Attorney




18-32372-maw       Doc 81     FILED 01/28/19        ENTERED 01/28/19 10:30:05          Page 2 of 3
                                      CERTIFICATE OF SERVICE

I certify that on January 28, 2019 a true and correct copy of the Objection to and Rejection of
Chapter 13 Plan was served upon the following parties by electronic mail and/or first class mail as
indicated herein

Via Electronic Mail:

John L. Jacobson, Esq., attorney for the debtor at swedej@aol.com
Elizabeth A. Vaughan, Chapter 13 Trustee at elizabethav@chapter13toledo.com
Cynthia A. Jeffrey, Esq., attorney for Federal National Mortgage Association at
cjeffrey@reimerlaw.com
Nathaniel E. Spitler, Esq., attorney for First Federal Bank of the Midwest at
nspitler@spitlerhuffmanlaw.com
Eugene Canestraro, Esq. attorney for Paul and Debra Johnson at gcanestraro@ccw-law.com
United States Trustee at ustp.region09@usdoj.gov

And by regular U.S.Mail postage prepaid on the debtor(s):

Mark K. Strayer
Margaret Strayer
10010 S. River Road
Waterville, OH 43566

                                             /s/ Suzanne C. Mandros
                                             Assistant Prosecuting Attorney




18-32372-maw       Doc 81    FILED 01/28/19       ENTERED 01/28/19 10:30:05           Page 3 of 3
